On the record submitted to the court it is impossible to determine the question of fact involved in the alleged invalidity of a large number of signatures to the petition upon which respondent Cashmore claims to have proof, and, therefore, since the hearing was not completed the court may not pass upon the question of law presented. Order reversed on the law and the facts, without costs, and matter remitted to the Special Term, Kings County, Mr. Justice Garvin presiding, for the purpose of taking further proof. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.